Title: To John Adams from Jonathan Swift, 15 December 1799
From: Swift, Jonathan
To: Adams, John



Sir
Alexandria Decr 15th 1799—

It is with extreme pain I inform you of the death of Lieut. General George Washington.
I am informed his complaint was the Croup; that he was sick 24 hours; and died last night at 12, OClock.
I have just returned from the House of the Physician Genl of the U States, who has not yet got back from Mt. Vernon, which prevents my adding further.
I considered the information of such consequence, that you would wish to be inform’d of it as early as possible, which is the reason of my takeing the liberty of writeing to you.
I have the honour to be, / With the highest sentiments of respect / Your Obedt. Servt

Jonathan Swift